Citation Nr: 0938320	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which decided that new and 
material evidence had not been received to reopen a claim for 
PTSD.  The September 2005 rating decision also continued the 
20 percent disability rating previously assigned to the 
Veteran's service-connected diabetes in a July 2002 rating 
decision.  The Veteran's disagreement with the rating 
decision led to this appeal.  See 38 C.F.R. § 20.201.  

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.  

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and the RO has obtained all relevant 
evidence to the extent possible.  

2.  The Veteran's service-connected diabetes mellitus 
requires insulin, medication, restricted diet and exercise; 
however, the preponderance of the evidence is against a 
finding that it requires regulation of activities, defined by 
the applicable rating criteria as avoidance of strenuous 
occupational and recreational activities; the preponderance 
of the evidence is also against a finding of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, have not been met.  38 U.S.C.A §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.119, Diagnostic Code (DC) 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A.  §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3 159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
VCAA notification letters in April 2005 and November 2006.  
The Veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced DC under which 
the disability is rated).
The Veteran received such notice in August 2008.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA letters were 
issued before the September 2005 decision on appeal.  
However, the Vazquez notice was not timely.  The RO cured the 
timing defect by providing a September 2008 supplemental 
statement of the case (SSOC).  The Court has held recently 
that a SSOC that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III).  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The Veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, he has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  The evidence of record 
includes VA medical records, private treatment records, and 
VA examinations, which provided findings that are adequate 
for rating purposes.  After a review of this evidence, the 
Board finds that the medical records provide competent, non-
speculative evidence regarding the current severity of the 
Veteran's diabetes.  Under these circumstances, there is no 
duty to provide another examination or a medical opinion.  38 
C.F.R. §§ 3.326, 3.327 (2008).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim for an 
increased rating at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

DC 7913 provides ratings for diabetes mellitus.  38 C.F.R. 
§ 4.119.  Diabetes mellitus that is manageable by restricted 
diet only is rated 10 percent disabling.  Diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet, is rated 20 percent disabling.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is rated 40 percent disabling.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated, is rated 60 percent disabling.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, is rated 100 percent 
disabling.  Note (1) to DC 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under DC 7913).  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  Note 
(2) provides that, when diabetes mellitus has been 
conclusively diagnosed, the adjudicator is not to request a 
glucose tolerance test solely for rating purposes.  Id.

Factual Background

The Veteran contends that the 20 percent disability rating 
assigned to his diabetes mellitus, type II, does not 
adequately contemplate the severity of his symptoms.  

The Veteran was diagnosed as having diabetes mellitus in 
1999.  This disorder was found to be presumptively service-
connected based on his service in Vietnam.  

VA treatment records from January 1999 through February 2002 
showed that the Veteran continued to receive VA and private 
treatment.  The Veteran was initially prescribed Actos by a 
private cardiologist, but the VA changed his medication to 
metformin in January 2000.  In June 2000, he was also 
prescribed glipizide.  Although his diabetes and lipid levels 
were controlled in October 2000, in January 2001, his 
metformin dose was increased.  In July 2001, he had 
"superb" diabetic and lipid control due to losing 30 pounds 
over the past year from dieting; in February 2002, his 
diabetes was still well controlled.  

The Veteran had a VA examination in May 2002.  The examiner 
noted the Veteran's diabetes had been diagnosed during an 
unrelated hospitalization for shortness of breath, polyuria, 
and polydipsia.  He had no history of ketoacidosis or 
hypoglycemia.  He had restrictions of his activities due to 
his chronic obstructive pulmonary disease (COPD), emphysema, 
and angina.  He reported seeing his diabetes care provider 
once every three months and a nutritionist for an ADA 
approved diet.  The only other symptom he reported was 
erectile dysfunction, which had begun one year earlier.  The 
examiner noted the Veteran's coexisting problems of 
hypercholesterolemia, angina, and hypertension.  

In a January 2003 VA treatment record, the Veteran was found 
to have good lipid and diabetic control.  

January 2005 VA treatment records show that the Veteran was 
hospitalized three weeks earlier for possible asthmaticus.  
His hemoglobin HbA1C went up likely due to steroids he 
received in the hospital.  

As noted in private treatment records from February 2005, the 
Veteran began using insulin.  The physician noted that the 
Veteran was on maximum oral medications.  His hemoglobin 
HbA1C level was seven percent, and his blood sugar level was 
70.  He weighed 270 pounds, and the physician opined that if 
he lost 10 to 15 pounds, his hemoglobin HbA1C level could 
probably be in the six percent range without the need for 
insulin.  The physician encouraged the Veteran to increase 
his exercising and diet and that in doing so he would 
hopefully lose weight and not need insulin.  

In April 2005, the Veteran had a VA examination.  The Veteran 
denied any episodes of ketoacidosis.  He reported occasional 
hypoglycemic reactions, which were relieved with taking 
sugar.  He also reported that in January 2005 he had one 
[hypoglycemic] reaction while he was in the emergency room 
for another problem and he ended up hospitalized both for his 
hypoglycemic reaction as well as his other medical problem.  
Otherwise, he stated that he had not required any 
hospitalizations for his diabetes.  He was on a diabetic 
diet, but he denied any restrictions of his activities 
related to his diabetes.  He denied any numbness, tingling, 
or pain in his extremities.  He also denied any history of 
bowel or bladder dysfunction or any loss of strength.  His 
neurological examination was intact.  The examiner found no 
evidence of diabetes related visual, cardiac, vascular, or 
nephrologic complications.  His glucose level was 106.  He 
visited his diabetic care provider once every three months.  
His medications included metformin, rosiglitazone, and 
Humalog insulin.  

VA treatment records from August 2005 noted that the 
Veteran's diabetes was under fairly good control, but he 
needed to start the exercise program again.  

His private diabetic care provider wrote letters regarding 
the Veteran's history in April and September 2006.  The first 
letter stated that the Veteran's diabetes is controlled with 
insulin and that he will follow-up with him every three 
months; the Veteran's hemoglobin HbA1C was 6.3 percent.  The 
second letter stated that the Veteran began taking Humolog 
Mix 75/25 insulin in April 2005, and his hemoglobin HbA1C was 
5.5 percent.  

In December 2006, the Veteran had another VA examination.  
The examiner noted that the Veteran had one episode of 
hypoglycemia along with influenza in 2005.  The Veteran 
reported gaining five to seven pounds since starting on 
insulin.  He claimed to have decreased endurance, loss of 
strength, and increased fatigue related to his diabetes.  
However, diabetes had not stopped him from performing his 
normal daily work-related routine.  His medications included 
metformin, glipizide, pioglitazone, and Humalog insulin.  He 
reported seeing his endocrinologist every two months.  His 
diagnosis of hypertension predated his diagnosis of diabetes.  
He denied any numbness, tingling, or loss of sensation in 
this fingers or toes.  He also denied urinary difficulties, 
but his erectile dysfunction had worsened and had required a 
penile implant.  His glucose level was 84.  The physician 
stated that the Veteran's diabetes had increased in severity 
due to the fact that it required three oral medications along 
with insulin twice per day.  

In the most recent VA examination in January 2009, the 
Veteran reported continued use of insulin twice a day, self-
administered blood glucose test results in the 200 to 300s, 
and occasional blood sugar levels below 65.  He claimed to be 
on an ADA diet and to exercise regularly.  He had no 
hospitalizations, hypoglycemic reactions, or comas since his 
last VA examination.  He reported losing 30 pounds in the 
past year and having nocturia, but he denied increased 
thirst.  He claimed his diabetes impacted his life by severe 
fatigue, numbness in his thigh area, and avoidance of driving 
on the highway.  On examination, his extremities, including 
his thighs, had full sensation.  The examiner also noted that 
the Veteran had gained eight pounds since his last visit.  
His most recent urinalysis was within normal limits, non-
fasting glucose reading was 199, and hemoglobin HbA1C reading 
was 8.9.  

During the May 2009 Board hearing, the Veteran listed the 
above mentioned medications and insulin as well as his 
restricted diet.  When asked whether diabetes had restricted 
his activity, he stated that there are many things he can no 
longer do.  He has been married twice and noted problems with 
impotency.  He reported no longer being able to play sports 
due to shortness of breath and circulation problems in his 
legs; he also reported a low strength level.  However, when 
asked whether a physician had restricted certain activities, 
he stated they had not restricted activities and that he is 
just unable to do some things.  The Veteran claimed that his 
diabetes is unstable, and he sees his physician and dietician 
every three months.  He reported being admitted to the 
hospital a year ago, because he could not breathe.  The 
hospital did not know he was diabetic, and he went into a 
"semi-coma" and was hospitalized for approximately 14 days.  
Regarding his shortness of breath, the Veteran acknowledged 
having emphysema and angina, but he claimed that diabetes is 
a factor.  

As stated in the May 2009 Board hearing, the Veteran 
submitted an April 2009 letter from his private treating 
physician and waived RO consideration of the evidence.  The 
physician stated that he treats the Veteran with insulin and 
a diabetic diet and sees him every three months to check his 
blood sugar levels and hemoglobin HbA1C.  

Analysis

The Board finds that a rating in excess of 20 percent for 
diabetes mellitus is not warranted.  To warrant a 40 percent 
schedular rating, in additional to requiring insulin and a 
restricted diet, the control of diabetes would need to 
require regulation of activities, which is defined as 
avoidance of strenuous occupational and recreational 
activities.  See 38 C.F.R. § 4.119, DC 7913.

The Board finds ample medical evidence that the Veteran's 
diabetes has been treated by a diabetic diet, metformin, 
insulin injections, a short period of use of Actos, and 
regimented exercise.  During the December 2006 VA 
examination, the examiner stated that the Veteran's diabetes 
had increased in severity due to his taking of three oral 
medications and insulin twice per day.  The Board 
acknowledges that the Veteran's diabetes worsened in early 
2005, which is when the Veteran started taking insulin.  

The Veteran has consistently stated that he sees his 
physician once every three months, except during the December 
2006 VA examination he stated that the visits were every two 
months.  In the January 2009 VA examination, he again 
reported visits as once every three months.  The claims file 
does not reflect diabetic treatment more frequently than once 
every two to three months.  At no time has he reported visits 
twice per month.  38 C.F.R. § 4.119, DC 7913.  

In any event, there is no competent evidence to show that the 
Veteran's treatment for his diabetes mellitus includes 
regulation of activities within the meaning of the cited 
legal authority.  On the contrary, as noted in the factual 
background, there are multiple references to his need for 
more exercise.  In February 2005, his diabetes care provider 
encouraged the Veteran to exercise more in the hopes of 
losing weight and no longer needing insulin.  In the April 
2005 VA examination, the Veteran denied restrictions of 
activities related to diabetes.  In December 2006, he denied 
diabetes interfering with his normal work-related routine.  
The only mention of restriction of activities was during the 
May 2002 VA examination, and the Veteran stated that this was 
due to his COPD, emphysema, and angina.  In the January 2009 
VA examination, the Veteran reported engaging in regular 
exercise.  In the May 2009 Board hearing, although he 
reported no longer being able to play sports, he stated that 
no physician had restricted his activities.  

Higher ratings, of 60 or 100 percent, are also warranted with 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations.  See 38 C.F.R. § 4.119, 
DC 7913.  In this case, the Veteran has not asserted, and the 
evidence does not indicate, that he has had any episodes of 
ketoacidosis; he specifically denied ketoacidosis in the May 
2002 and April 2005 VA examinations.  

However, the Veteran has unrelated hospitalizations that 
occasionally resulted in diabetic complications, including 
hypoglycemic reactions.  As noted in his May 2002 VA 
examination, his diabetes was diagnosed during an unrelated 
hospitalization for shortness of breath.  The Veteran was 
also hospitalized in January 2005 for possible asthmaticus or 
influenza; his hemoglobin HbA1C went up because of steroids 
and he ended up being hospitalized for the original medical 
problem and the resultant hypoglycemic reaction, as noted in 
both the April 2005 and December 2006 VA examinations.  In 
the January 2009 VA examination, the Veteran denied 
hospitalizations or hypoglycemic reactions since his last VA 
examination in December 2006.  However, the Veteran was again 
hospitalized for shortness of breath in the past year, as 
noted in the May 2009 Board hearing.  The Veteran stated that 
his shortness of breath is due to his angina and emphysema.  
During this most recent hospitalization, he went into a 
"semi-coma," because the hospital was unaware of his 
diabetes.  

In summation, the Board finds that the Veteran's service-
connected diabetes mellitus requires insulin, medication, 
restricted diet and exercise.  However, the preponderance of 
the evidence is against a finding that his diabetes requires 
regulation of activities, which is defined by the applicable 
rating criteria as avoidance of strenuous occupational and 
recreational activities.  The preponderance of the evidence 
is also against a finding of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  
Under these circumstances, the criteria for a rating in 
excess of 20 percent for diabetes mellitus, type II, have not 
been met.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the Veteran's diabetes mellitus under the 
applicable schedular rating criteria.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R.  § 
3.321(b)(1).  In this regard, the Board has fully considered 
the Veteran's written statements and testimony.  There has 
been no showing by the Veteran that diabetes mellitus, on its 
own, causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for 
consideration of an assignment of an extraschedular rating 
for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

	
ORDER

Entitlement to an increased rating for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling, is 
denied.  


REMAND

As noted in the May 2009 Board hearing, the Board has 
construed the Veteran's June 2007 statement as a notice of 
disagreement with the RO's decision denying the Veteran's 
application to reopen his claim for service connection for 
PTSD.  The RO has not issued a statement of the case (SOC) on 
this matter.  Accordingly, this issue must be remanded to the 
AMC/RO pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) 
to furnish the Veteran an SOC and an opportunity to perfect 
his appeal.  

The Board further notes that in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court of Appeals for Veterans Claims held 
that, in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Therefore, when providing the notice required by 
the VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess, supra.  In other words, VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.

For claims filed after August 2001, such as this claim, "new 
evidence" is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  An example of new and material evidence 
in this case would be evidence of verified stressors.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter. See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

This notification letter should inform 
the Veteran that in order to reopen his 
claim for PTSD he must submit new and 
material evidence; the Veteran should 
also be provided with the definition of 
new and material evidence under 38 
C.F.R. § 3.156(a) for appeals filed 
after August 29, 2001.  To ensure 
compliance with the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 
(2006), this notification letter should 
contain an affirmative statement that 
new and material evidence would include 
verified stressors.

2.	The Veteran and his representative must 
be provided with a statement of the 
case on the application to reopen his 
claim for service connection for PTSD 
and provide the Veteran an opportunity 
to perfect his appeal of this matter.  
An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


